ROBERTSON, Presiding Judge,
concurring specially.
I write specially to note that the Court of Civil Appeals has no jurisdiction to review decisions of the Board of Pardons and Paroles. Gholston v. Board of Pardons and Paroles, 627 So.2d 945 (Ala.Civ.App.1993). However, this ease does not call for the review of a decision by the Board of Pardons and Paroles. This court has jurisdiction over this matter only because it is a civil action seeking a declaratory judgment construing statutes applicable to the Alabama Board of Pardons and Paroles.